Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/17/2022 has been entered. 

 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 03/17/2022.  In the Amendment, Applicant amended claims 1-2, 15-16 and 19-20.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-22 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with attorney Mr. Lin C. Hsu (client’s representative, Reg. No. 46,315) at the telephone number (408) 774-6924 on 05/23/2022 with regards to the claims’ formality that need to be replaced a period from the semicolon to complete the sentence of claim 13, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:

Claim 13 have been amended as follows:

            13.   (Amendment)  The method of claim 11, wherein the OS level data includes at least one of the following:
            gaming input;
            controller input;
            timestamps of controller input[[;]].




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: query the current game context and generated based on the information that relate to the plurality of game plays to providing gaming assistance in response to a player’s query relating to a gaming application, wherein the response is provide to a device of a plyer that may or may not be displaying the game paly of the user, wherein the response may provide assistance during game play of the user, and may provide assistance independent of any game play of the user

 	The closest prior arts are  Stamper et al. (US PGPUB 2008/0004117, hereinafter Stamper) in view of Van Luchene et al. (US PGPUB 2014/0357352, hereinafter Van)  and further in view Muller et al. (US PGPUB 2012/0142429, hereinafter Muller)are generally directed to various aspect of method, non-transitory computer-readable medium and system for provide game assistance and initiating game present with a graphical user interface by their gaming device requesting feedback on the respond3ent gamer and the feedback received by the gaming device will be transmitted to the controlling entity and stored at the gaming device in order to determine whether the particular respondent gamer is permitted to assist the initiating gamer in the future, and further disclose the video game determines the amount of helpfulness characters provide other characters and permits rewards to be received based on the amount of helpfulness provided.

However, none of Stamper, Van Luchene and Muller teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 15, and 19. For examples, it failed to teach the combination of the features “training a machine learning engine to generate a plurality of modeled responses based on the information related to the plurality of game plays of the players, the plurality of game contexts, and a plurality of queries for the plurality of game plays of the players originating from the players; matching for the first game play a modeled response from the plurality of modeled responses to the query and the current game context using the machine learning engine based on the information related to the plurality of game plays of the players and the information related to the first game play of the first player used to match one or more game contexts of the plurality of game plays of the players to the current game context of the first player, wherein each of the one or more game contexts of the plurality of game plays of the players that are matched to the current game context have a corresponding matching vector with a corresponding matching value that indicates similarity between a corresponding game context and the current game context, the corresponding matching value exceeding a threshold; and sending the modeled response to a device of the first player”.
 	
This feature in light of other features, when considered as a whole, in the independent claims 1, 15 and 19 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 15 and 19. 
	The dependent claims depending upon claims 1, 15 and 19 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163